Citation Nr: 1545383	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  08-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from May 1956 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the Veteran's 20 percent disability rating for degenerative arthritis, bilateral shoulders.

The Veteran's claim was before the Board in June 2014.  At that time, the Board concluded that the issue of entitlement to TDIU was before the Board as part of his increased rating claim for the shoulders pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The Board remanded the TDIU claim for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA electronic claims file also was reviewed to ensure complete consideration of all evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

VCAA letters dated in November 2006, December 2014, and March 2015 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records from multiple providers have been associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations in December 2006, January 2008, June 2008, and April 2014.   The VA examination reports are thorough and supported by treatment records, unless otherwise indicated.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess whether TDIU is warranted.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Given the provision of VCAA notice letters to the Veteran and the subsequent adjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to TDIU

The Veteran contends that his treating physician told him that his work duties were aggravating his service-connected bilateral shoulder disabilities and recommended that he retire.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Board notes that the Veteran's service-connected disabilities include degenerative arthritis, bilateral shoulder, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and healed fracture proximal metacarpal right fifth finger, bilateral hearing loss, and post excision lipoma left shoulder, each rated as noncompensably disabling.  The Veteran's combined disability rating is 30 percent.  Therefore, the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a). 

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 1.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the claims file, the Board finds no evidence of record suggesting that the Veteran's case is outside the norm requiring extraschedular consideration.  The Veteran has contended that he should be awarded entitlement to TDIU, as his bilateral shoulder disabilities forced him to retire and preclude further employment.

In his November 2006 claim for increased rating, the Veteran indicated that he was experiencing increased discomfort in his right shoulder / arm, which affected his daily living and ability to perform regular duties around the house.  He also had difficulty turning his head while driving.  A November 2006 private treatment record noted that constant right shoulder pain was interfering with enjoyment of life, sports, bowling, and activities of daily living.  On examination, the Veteran had good strength in the shoulder.  The assessment was asymptomatic right shoulder os acromiale, with a deep ache, pain, and history of atrophy.

The Veteran was afforded a VA examination for his right shoulder in December 2006.  The Veteran was right-hand dominant.  He had right shoulder pain at the posterior aspect, with stiffness, but no swelling, erythematous changes, giving way, or locking sensation.  He had pain flare-ups with heavy lifting or raising his right arm over his head.  The Veteran had been retired since 1997 and currently stayed at home.  He was able to perform all activities of daily living and was able to walk for 25 minutes without difficulty.  He could help with washing dishes and cutting the grass on a riding mower, but avoided heavy lifting.  On range of motion testing of the right shoulder, the Veteran had full flexion without pain, abduction to 170 degrees with pain at the endpoint, external rotation to 75 degrees with pain at the endpoint, and internal rotation to 90 degrees with some pain at the endpoint.  There was no evidence of swelling, muscle atrophy, or instability of the right shoulder.  There was no additional loss of motion due to pain, fatigue, weakness, or lack of endurance.  

The Veteran was afforded a VA examination in January 2008 for the right shoulder.  He reported radiating pain from the neck, through the shoulder, and down the right arm, with associated numbness in the extremity.  The Veteran denied locking of the shoulder, but there was increased fatigability compared to the left.  The Veteran underwent a fusion of C6 and C7 in 2003.  There was no associated dislocation, subluxation, or inflammatory arthritis.  The Veteran indicated that he had retired in 1997 because his doctors told him that his right shoulder disability was impairing his ability to work and that the stress of the job was causing increased problems with the shoulder and neck.  He had worked as a maintenance coordinator for the Transport Authority.  Currently, he had difficulty with working overhead, but had no other problems with activities of daily living.  On examination, there was a flattening of the posterior fullness of the deltoid.  Triceps and biceps were normal.  The Veteran had full range of motion in all planes, but did report discomfort in the final 10 degrees of motion compared to the left side.  Grips strength was 4 out of 5 on the right side, compared to the left.  Arm strength was normal.  Sensation was normal, other than slightly decreased light touch perception over the lateral aspect.  There was no change in ranges of motion on repetitive motion testing.  The diagnosis was degenerative joint disease of the right shoulder, with residuals.  

The Veteran was afforded a VA examination in June 2008.  The examination was for the left shoulder, as it had not been considered during the prior January 2008 examination.  The Veteran described aching discomfort in the anterior left shoulder with movement several times per week during periods of activity.  The intensity was mild.  Lying on the left shoulder brought momentary discomfort.  He denied flare-ups of pain or incapacitating episodes.  On examination, range of motion testing of the left shoulder showed 135 degrees of flexion without pain, 150 degrees of abduction without pain, 90 degrees of external rotation without pain, and 70 degrees of internal rotation without pain.  Following repetitive motion testing, there was no additional loss of motion due to pain, weakness, or lack of endurance.  There was evidence of mild inflammatory arthritis.  The Veteran was noted to be limited in his working about shoulder level, but could perform the duties of his job prior to retirement of manager of transportation for Washington D.C.  The left shoulder symptoms resulted in mild effects on chores, exercise, sports, and recreation, but there were no associated problems with activities of daily living.  

In July 2009, the Veteran described more consistent right shoulder pain that included associated stiffness.  On examination, there was some tenderness over the acromioclavicular joint and acromial.  Range of motion testing of the right shoulder showed flexion to 110 degrees and 40 degrees of external rotation.  He had no internal rotation.  External rotation and elevation both were weak and sore.  He was referred for an MRI to determine if there had been a muscle tear.  In a July 2009 follow-up, the record noted that the Veteran had interstitial tearing and possible superior labral fraying, with a large os acromiale.  As the injury was not a full thickness tear, the Veteran was treated conservatively.  In September 2009, range of motion of the right shoulder included 135 degrees of forward flexion, 60 degrees of external rotation, and no internal rotation.    

A September 2010 VA treatment record included the Veteran's complaints of right sided numbness from the trapezius to the axilla and entire right arm following multiple injuries in service.  The Veteran reported progressive atrophy of the muscles over the intervening 45 years.  He described right arm weakness and an inability to sleep on his right side.  On examination, the Veteran had difficulty raising his right arm fully due to scapular weakness and needed to use his left arm to achieve full range of motion of the left shoulder.  Otherwise, the examination was negative, without evidence of arthritis, tendonitis, or adhesive capsulitis.  Muscle strength in the upper extremities was 5 out of 5, except for the right trapezius / levator scapula / rhomboids.  

In August 2011, the Veteran reported during a VA audiology assessment that he had experienced a gradual decline in hearing sensitivity bilaterally.  Testing showed bilateral sensorineural hearing loss and the Veteran was prescribed hearing aids.  

In February 2012, the Veteran underwent a QTC contract examination for his hearing.  The Veteran was noted to have bilateral sensorineural hearing loss.  Speech discrimination scores using the Maryland CNC word list were 94 percent for the right ear and 90 percent for the left ear.  The functional impact of the hearing problems was difficulty hearing in the car, his wife's voice, and in situations involving background noise.  He had to ask people to repeat themselves in order to understand them.  The Veteran described bilateral tinnitus that sounded like crickets.  There was no functional impact due to the tinnitus.

During his August 2013 Board hearing, the Veteran reported that he was unable to start any power tools with his right arm requiring a pull start due to his shoulder problems.  He also had decreased grip strength and overall difficulty with range of motion activities involving the shoulders, primarily the right side.

In a September 2013 statement, the Veteran stated that his service-connected disability of the shoulders resulted in loss of grip strength in the right (dominant) hand, atrophy of the bilateral arms, a neck condition, an upper cervical spine condition, a thoracic spine condition, and bilateral lower extremity radiculopathy through the hips and legs into the feet.  

The Veteran was afforded a VA examination in April 2014.  The examiner noted a diagnosis of degenerative joint disease of the bilateral shoulders.  The Veteran described worsening shoulder pain since June 2008.  The right shoulder pain involved the upper trapezius with numbness at the right lateral shoulder.  The left shoulder problems were less severe and he experienced "radiating" pain that was similar, but less severe, than on the right side.  He had range of motion problems in the left shoulder due to compensating for the right shoulder difficulties and the resulting increased use of the left shoulder.  As an example, he used his left upper extremity to prop-up his right arm at the elbow to shave.  The Veteran described shoulder flare-ups following activities such as edging the grass or weeding that result in being laid up for a couple of days.  On examination, range of motion testing of the right shoulder showed flexion to 115 degrees (with objective evidence of pain onset at 115 degrees) and abduction to 135 degrees (with objective evidence of painful motion at 135 degrees).  Left shoulder range of motion included flexion to 160 degrees (with objective evidence of pain at 160 degrees) and 140 degrees of abduction (with pain onset at the endpoint of motion).  Following repetitive motion testing, the Veteran's ranges of motion were unchanged bilaterally.  The examiner concluded that there was not additional limitation in range of motion in the shoulder and arm following repetitive-use testing.  However, there was functional loss or impairment that resulted in less movement that normal bilaterally, weakened movement on the right, and pain on movement bilaterally.  The Veteran had no pain on palpation or guarding of the shoulders.  Muscle strength testing was 4 out of 5 for right abduction and flexion and 5 out of 5 for left abduction and flexion.  There was no shoulder ankylosis.  The Hawkins' Impingement Test was positive, as were external rotation / infraspinatus strength testing and lift-off subscapularis test on the right.  There was no history of recurrent dislocation.  The Veteran had undergone a 1974 left shoulder lipoma excision, but had no current residuals.  The Veteran had an associated scar, but the scar was not painful, unstable, or greater than 39 square centimeters (6 square inches).  The Veteran also had atrophy of the right shoulder muscles and had no bilateral internal or external rotation.  (The examination report initially indicated that the muscle atrophy was in the left shoulder, but the end of the examination report makes clear that the atrophy was to the right shoulder and that the atrophy and resulting weakness were due to his non-service connected cervical spine problems.)  The Veteran's shoulder problems were not of such a level that he would be better served by an amputation with prosthesis.  April 2014 x-rays confirmed mild bilateral degenerative arthritis.  The shoulder problems did not affect the Veteran's ability to work, as he had been retired since 1997.  

As the Veteran has not reported, and there is no medical evidence to suggest, that his service-connected hearing loss, tinnitus, or finger disabilities affect his ability to obtain and sustain substantially gainful employment, the Board will limit consideration to his service-connected bilateral shoulder disabilities.  The evidence indicates that the Veteran is unable to engage in overhead activities or heavy lifting.  In addition, he has decreased grip strength.  Although such activities certainly would limit his ability to engage in certain occupations, there are numerous other employment opportunities not requiring those types of activities.  His work as a maintenance coordinator suggests that he could perform in jobs requiring tasks that were not physically demanding in nature.  Indeed, there is nothing to suggest that the Veteran would be limited in any employment opportunity other than those requiring overhead physical activities or repetitive gripping.  There are numerous jobs of a non-physical nature in which the Veteran could perform, given his knowledge, experience, and educational history.

The Board notes there is no documentation from a medical professional in the claims file suggesting that the Veteran's unemployment status can be attributed solely to his service-connected bilateral shoulder disabilities.  Indeed, the June 2008 VA examiner stated that despite his shoulder problems at the time of his retirement the Veteran still was able to perform his required job duties.  

The Board has considered the Veteran's contentions that his doctors told him that his right shoulder disability was impairing his ability to work and that the stress of the job was causing increased problems with the shoulder and neck.  Although the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that his competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value.  Even were the Board to accept that the Veteran's doctor made such a statement, as discussed above, the Veteran's right shoulder problems do not preclude numerous other areas of employment.

In closing, the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability.  However, the 30 percent schedular rating currently in effect recognizes significant industrial impairment resulting from his disorders.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


